TUCKETT, Justice:
The defendant was found guilty of the crime of robbery on August 30, 1973, and thereafter sentenced to serve an indeterminate term in the Utah State Prison. From the conviction and sentence the defendant has appealed to this court.
It is the defendant’s contention in this court that the court below erred in refusing to submit to the jury the proposition of whether or not the defendant might have been guilty of an attempt to commit robbery.
On May 29, 1973, the defendant walked into the Holiday Motel in Salt Lake City where he pointed a gun at Arthur Miya-zaki and demanded the money. Miyazaki placed the money from the cash register on a table. The defendant picked up the money and turned away. Miyazaki grappled with the defendant and a struggle ensued during which the defendant freed himself and proceeded toward the doorway. Miya-zaki again caught up with the defendant at or near the doorway and a further struggle took place which continued to a point outside the building where the defendant was subdued. In the course of the second encounter the defendant dropped the money inside the building.
Defendant claims that the crime of robbery is not completed until the robber has escaped to a place of temporary safety. That contention is without merit. Evidence in this case shows a sufficient aspor-tation of the money to show that the crime of robbery had been completed at the time the defendant was apprehended.
The conviction of the defendant is affirmed.
CALLISTER, C. J., and HENRIOD, ELLETT and CROCKETT, JJ., concur.